                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

SEVEN NETWORKS, LLC,

                        Plaintiff,                     CIVIL ACTION NO. 2:17-CV-442-JRG

v.

GOOGLE LLC,

                       Defendant.


                                      STATUS CONFERENCE
                      HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                                      January 16, 2019

OPEN: 3:14 p.m.                                                              ADJOURN: 3:49 p.m.

ATTORNEYS FOR PLAINTIFF:                             See attached.

ATTORNEYS FOR DEFENDANTS:                            See attached.

LAW CLERKS:                                          Catherine Owens
                                                     Hao Wu

COURT REPORTER:                                      Shelly Holmes, CSR-TCRR

COURTROOM DEPUTY:                                      Jan Lockhart
TIME      MINUTES
3:14 p.m. Counsel announced ready for the hearing.
          The Court held the hearing to discuss issues related to Plaintiff’s survey expert witness (Dr.
          Stewart) and a substitute expert (Dr. Peterson). Messrs. Verhoeven, Baxter and Ciccarelli
          answered the Court’s questions regarding Plaintiff’s expert witness and substitution of the
          witness and communications regarding same. The Court gave the parties guidance for taking the
          deposition of the substitute witness and the procedure for use of the witness at trial.
3:49 p.m. Court adjourned.
